Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on May 16, 2022.  Application No. 17/079,263, is a U.S. Nonprovisional Application filed October 23, 2020, and claims the benefit of U.S. Provisional Application No. 62/926,392, filed on October 25, 2019.  In a preliminary amendment filed October 23, 2020, Applicant cancelled claim 8.  Claims 1-7 and 9-21 are pending.  

Species Election
Applicant’s election without traverse of the species of α1A-AR partial agonist dabuzalgron in the reply filed on May 16, 2022, is acknowledged.  
Claims 1-7 and 9-21 are examined below. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 9-14, and 16-21 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Both Independent claims 1 and 9 are drawn to a method of identifying a patient.  The missing element of the claims is how the patient is identified?  

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 21 limits the partial agonist of claim 1 to Compound-B.  Compound-B is not defined in the specification.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over  Cournoyer et al., U.S. Patent No. 5,952,362, in view of Isaacson et al., 10 Vasc. Health Risk Manag.. 169-176 (2014).  
Please see the 35 U.S.C. 112(b) rejection above.  Each of the cited references “identifies” a patient either diagnosed with nOH or in need of treatment for nOH as presently claimed.  With respect to independent claim 6, both references teach a method of treating a disease or condition (as broadly and generally claimed) associated with low cerebral blood flow (CBF) and/or fluctuations in CBF and administering a α1A-AR partial agonist.  Accordingly, each of the references anticipates the claims as presently construed under 35 U.S.C. 102(a)(1).  
However, because it is believed that applicant intended to claim methods of treating the specific condition neurogenic orthostatic hypotension (nOH) with the α1A-AR partial agonist dabuzalgron, the claims are rejected under 35 U.S.C. 103, because the prior art references do not explicitly disclose such a treatment.  
In this case, Cournoyer et al. teaches the treatment of various disease such as urinary incontinence, nasal congestion, priapism, depression, anxiety, dementia, senility, Alzheimer's, deficiencies in attentiveness and cognition with dabuzalgron.  See ‘362 patent. Col. 1, lns. 15-28, Field of the invention.  The amount of active compound administered is dependent on the condition being treated, the subject being treated, the severity of the affliction, the manner of administration, and the judgment of the prescribing physician.  The ‘362 patent discloses certain formulations at Id., Col. 120-121.
Isaacson teaches Neurogenic Orthostatic Hypotension (nOH) results from failure of the autonomic nervous system (ANS) to regulate blood pressure in response to postural change, due to an inadequate release of norepinephrine (NE).  (Isaacson et al., p. 169, Abstract and Introduction.)  Orthostatic hypotension has been defined as a drop in SBP of at least 20 mmHg or a drop in diastolic blood pressure of at least 10 mmHg after 3 minutes of standing.  (Id., p.170, Impaired ANS response to standing in nOH.)  Notably, Isaacson further teaches the use of midodrine, an α1A-AR partial agonist like dabuzalgron, to increase blood pressure by increasing peripheral vascular resistance.  Id., p. 172.  Accordingly, all the elements of the present invention were known in the art at the time of the invention.  
It would have be obvious to the ordinary artisan at the time of the invention to the use the α1A-AR partial agonist dabuzalgron in a method of treating nOH with a reasonable expectation of success. The ordinary artisan would have been motived by the teaching of Isaacson which teaches the use of the similar α1A-AR partial agonist, midodrine, in treating nOH.  The ordinary artisan could reasonably conclude that each of the prior art elements would behave the same together as they would separately.  Accordingly, it would have been obvious to combine the prior art references in seeking new treatments. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/100,758 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘758 application claim the same method of identifying a patient diagnosed with nOH as the present invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625